Title: To George Washington from Jonathan Trumbull, Sr., 22 March 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Dear Sir
            Lebanon [Conn.] 22nd March 1780
          
          I consider it as a matter of very great importance for this as well as every State to raise and furnish immediately their quota of recruits for the confederate army: and am unhappy that we have made no greater progress in it already.
          The Assembly of this State have ordered Colo. John Chandler to repair to the army under your command and reengage as many as possible of our soldiers whose terms are near expiring—We give 300 Dollars premium in addition to the Continental Bounty—Enlistments are also ordered to be made through the State as fast as possible—we appoint enlisting officers for that purpose—But consider that such officers, strangers to the service themselves, must be unacquainted and unfurnished with arguments, suggestions and address to influence persons of the character proper for soldiers, in any measure equal to many alert, ingenuous, active and insinuating officers, perhaps of low commissions & serjeants engaged for the war and belonging to this State.
          This is therefore, by the consideration and advice of my Council to request Your Excellency would be pleased, if consistent with your arrangements, to send into this State as soon as may be practicable 50 or 60 such officers, belonging to this State, of different towns and places best calculated to engage recruits for the service—to be furnished with money for bounties by the recruiting officers appointed to recive the same in the several Counties within this State—and to take such directions from time to time as may be needful from me or other superior officers.
          It is conceived that persons who are acting and sharing in all the services, fatigues and honors to which they are inviting others, and with whom the soldiers may be acquainted &c. are much more likely to succeed in the business than any other persons we can employ as I before hinted. If Your Excellency should agree to the proposal I should take it as a favor to receive your answer as soon as may be by one of the officers you shall send for the service requested—The season is so far advanced that I wish (I dare say with Your Excellency) to lose no time in forwarding the business. I have the Honor to be with the highest Sentiments of Esteem Your Excellencys Most Obedient and very humble servant
          
            Jonth; Trumbull
          
          
            P.S. just received your Favour of the 26th of last month.
          
        